773 N.W.2d 723 (2009)
Alisha Ann RECKER, Plaintiff-Appellant,
v.
CHARTER COMMUNICATIONS HOLDING, COMPANY, L.L.C., and Michael Alan Warnes, Defendants-Appellees.
Docket No. 139096. COA No. 284676.
Supreme Court of Michigan.
October 26, 2009.

Order
On order of the Court, the application for leave to appeal the May 12, 2009 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of McCormick v. Carrier (Docket No. 136738) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.